 



EXHIBIT 10.1

INDEMNIFICATION AGREEMENT

     THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of
__________________, 20___between ______________________________(the
“Indemnitee”) and Health Care REIT, Inc., a Delaware corporation (the
“Company”).

     WHEREAS, it is essential to the Company to retain and attract as directors,
executive officers and officers the most capable persons available;

     WHEREAS, Indemnitee is a director, executive officer or officer of the
Company;

     WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors, executive officers
and officers of public companies in today’s environment;

     WHEREAS, the By-Laws of the Company obligate the Company to indemnify and
advance expenses to its directors, executive officers and officers to the extent
permitted by law and Indemnitee has been serving and continues to serve as a
director, executive officer or officer of the Company in part in reliance on
such By-Laws; and

     WHEREAS, in recognition of (i) Indemnitee’s need for substantial protection
against personal liability in order to enhance Indemnitee’s continued service to
the Company in an effective manner, (ii) Indemnitee’s reliance on the aforesaid
By-Laws, and (iii) Indemnitee’s desire for specific contractual assurance that
the protection promised by such By-Laws will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of such
By-Laws or any change in the composition of the Company’s Board of Directors or
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of, and the advancement of expenses
to, Indemnitee to the full extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extent insurance is maintained,
for the continued coverage of Indemnitee under the Company’s directors’ and
officers’ liability insurance policies.

     NOW, THEREFORE, in consideration of the premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties hereto agree
as follows:

     1. Certain Definitions:

          (a) Change in Control: shall include any of the events defined as a
“Change in Corporate Control” in the employment agreement between the Company
and the Indemnitee, if any, as such agreement may be amended from time to time.
If the Indemnitee does not have an employment agreement with the Company,
“Change in Control” shall include any of the following events: (i) the
acquisition in one or more transactions of more than twenty percent (20%) of the
Company’s outstanding common stock (or the equivalent in voting power of any
class or classes of securities of the Company entitled to vote in elections of
directors) by any corporation, or other person or group (within the meaning of
Section 14(d)(3) of the Securities Exchange Act of 1934, as

 



--------------------------------------------------------------------------------



 



amended), (ii) any transfer or sale of substantially all of the assets of the
Company, or any merger or consolidation of the Company into or with another
corporation in which the Company is not the surviving entity, or any merger or
consolidation of the Company into or with another corporation in which the
Company is the surviving entity and, in connection with such merger or
consolidation, all or part of the outstanding shares of common stock shall be
changed into or exchanged for other stock or securities of the Company or any
other person, or cash, or any other property, (iii) any election of persons to
the Board of Directors which causes a majority of the Board of Directors to
consist of persons other than “Continuing Directors.” For this purpose, those
persons who were members of the Board of Directors on May 6, 2004, shall be
“Continuing Directors.” Any person who is nominated for election as a member of
the Board after May 6, 2004, shall also be considered a “Continuing Director”
for this purpose if, and only if, his or her nomination for election to the
Board of Directors is approved or recommended by a majority of the members of
the Board (or of the relevant Nominating Committee) and at least five
(5) members of the Board are themselves Continuing Directors at the time of such
nomination, or (iv) any person, or group of persons, announces a tender offer
for at least twenty percent (20%) of the Company’s common stock.

          (b) Claim: any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether conducted by the Company or
any other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative, investigative or other.

          (c) Expenses: include attorneys’ fees and all other costs, expenses
and obligations paid or incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in any Claim relating to any
Indemnifiable Event.

          (d) Indemnifiable Event: any event or occurrence related to the fact
that Indemnitee is or was a director, executive officer, officer, employee,
agent or fiduciary of the Company, or is or was serving at the request of the
Company as a director, executive officer, officer, employee, trustee, agent or
fiduciary of another corporation, partnership, joint venture, employee benefit
plan, trust or other enterprise, or by reason of anything done or not done by
Indemnitee in any such capacity.

          (e) Reviewing Party: any appropriate person or body consisting of a
member or members of the Company’s Board of Directors who are not parties to the
action, suit or proceeding with respect to which Indemnitee is seeking
indemnification or any other person or body appointed by such directors in
accordance with requirements under the Delaware General Corporation Law for
purposes of making indemnification determinations hereunder (including the
special, independent counsel referred to in Section 3). In the event of a Change
in Control, the Reviewing Party shall be the special, independent counsel
referred to in Section 3 hereof.

     2. Basic Indemnification Arrangement:

          (a) In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the full extent
permitted by law as soon as practicable but in any event no later

2



--------------------------------------------------------------------------------



 



than thirty days after written demand is presented to the Company, against any
and all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement) of such Claim. Notwithstanding anything in this
Agreement to the contrary, Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with any Claim (or part thereof)
initiated by Indemnitee unless such Claim (or part thereof) was authorized or
consented to by the Board of Directors of the Company. If so requested by
Indemnitee, the Company shall advance (within two business days of such request)
any and all Expenses of Indemnitee with respect to the defense or investigation
of any pending, threatened, or potential Claim against Indemnitee (an “Expense
Advance”).

          (b) Notwithstanding the foregoing, (i) the indemnification obligations
of the Company under Section 2(a) shall be subject to the condition that the
Reviewing Party must first have determined (in a written opinion, in any case in
which the special, independent counsel referred to in Section 3 hereof is
involved) that Indemnitee is permitted in the specific situation to be
indemnified under applicable law, and (ii) the obligation of the Company to make
an Expense Advance pursuant to Section 2(a) shall be subject to the condition
that, if, when and to the extent that the Reviewing Party determines that
Indemnitee would not be permitted to be so indemnified under applicable law, the
Company shall be entitled to be reimbursed by Indemnitee (who hereby agrees to
reimburse the Company) for all such amounts theretofore paid; provided, however,
that if Indemnitee has commenced legal proceedings in a court of competent
jurisdiction in the State of Delaware to secure a determination that Indemnitee
should be indemnified under applicable law, any determination made by the
Reviewing Party that Indemnitee would not be permitted to be indemnified under
applicable law shall not be binding and Indemnitee shall not be required to
reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed). In connection with any determination
by the Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Company to establish
that Indemnitee is not so entitled. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in any
court in the Court of Chancery of the State of Delaware or in any other court in
the State of Delaware having subject matter jurisdiction thereof and in which
venue is proper seeking an initial determination by the court or challenging any
such determination by the Reviewing Party or any aspect thereof, and the Company
hereby consents to service of process and to appear in any such proceeding. Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and Indemnitee.

     3. Change in Control. The Company agrees that if there is a Change in
Control of the Company (other than a Change in Control that has been approved by
a majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or Company By-Law now or
hereafter in effect relating to Claims for Indemnifiable Events, the Company
shall seek legal advice only from special, independent counsel selected by
Indemnitee

3



--------------------------------------------------------------------------------



 



and approved by the Company (which approval shall not be unreasonably withheld),
and who has not otherwise performed services for the Company within the last
five years (other than in connection with such matters) or for Indemnitee. Such
counsel, among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent Indemnitee would be permitted to be
indemnified under applicable law. The Company agrees to pay the reasonable fees
of the special, independent counsel referred to above and to fully indemnify
such counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

     4. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all expenses (including attorneys’ fees) and, if
requested by Indemnitee, shall (within two business days of such request)
advance such expenses to Indemnitee, that are incurred by Indemnitee in
connection with any claim asserted against or action brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or Company By-Law now or hereafter in effect
relating to Claims for Indemnifiable Events and/or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.

     5. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

     6. No Presumption. For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

     7. Non-exclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s By-Laws or
the Delaware General Corporation Law or otherwise. To the extent that a change
in the Delaware General Corporation Law (whether by statute or judicial
decision) permits greater rights by agreement to indemnification and advancement
of expenses than would be afforded currently under the Company’s By-Laws and
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change.

     8. Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by

4



--------------------------------------------------------------------------------



 



such policy or policies, in accordance with their terms, to the maximum extent
of the coverage provided thereunder for any Company director, executive officer
or officer. The availability of such insurance coverage, however, shall not
exclude indemnification hereunder.

     9. Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

     10. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

     11. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim to the extent
Indemnitee has otherwise actually received payment (under any insurance policy,
By-Law or otherwise) of the amounts otherwise indemnifiable hereunder.

     12. Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director, executive officer or officer of the
Company or of any other enterprise at the Company’s request.

     13. Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the extent permitted by law.

     14. Superseding Effect. This Agreement replaces and supersedes all prior
indemnification agreements, if any, between the Company and the Indemnitee;
provided, however, that this Agreement shall not limit any other rights
Indemnitee may have to indemnification and advancement of expenses under the
Company’s By-Laws, any insurance policy or policies or the Delaware General
Corporation Law.

     15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

5



--------------------------------------------------------------------------------



 



     Executed this ___day of __________________, 20___.

              HEALTH CARE REIT, INC.
 
       

  By    
 
       
(Indemnitee name)
  Its    

       

6